IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

 

v. 1:13CR435-1

— eee ee

BRIAN DAVID HILL

MEMORANDUM OF BRIANA BELL

I, Briana Bell, RPR, am an official court reporter employed
by the United States District Court for the Middle District of
North Carolina. I have been employed by the United States
District Court for the Middle District of North Carolina since
August 2008. Prior to that, I was in the Marine Corps as an
official court reporter for the military court system from 1995-
1999 and was an official court reporter for the Superior Courts
of the State of North Carolina from 1999-2008.

I have re-examined the stenographic notes and other
materials I used to produce the transcript from the September
12, 2019, hearing. The transcript as certified, CM/ECF Document
215, accurately reflects the proceedings held in this case on
September 12, 2019, and no changes and/or modifications need to
be made.

This the 18t® day of November, 2019.

Kirwan, Ko

Briana Bell, RPR

Case 1:13-cr-00435-TDS Document 220 Filed 11/20/19 Pane 1 of 1
